                                                                                   Case 2:20-cv-11555-DSF-MRW Document 13 Filed 03/22/21 Page 1 of 3 Page ID #:37



                                                                                   1    Scott Alan Burroughs (SBN 235718)          Carla M. Wirtschafter (SBN 292142)
                                                                                        scott@donigerlawfirm.com                   Email: cwirtschafter@reedsmith.com
                                                                                   2    Justin M. Gomes (SBN 301793)               Jordan W. Siev (pro hac vice forthcoming)
                                                                                        jgomes@donigerlawfirm.com                  Email: jsiev@reedsmith.com
                                                                                   3    DONIGER / BURROUGHS                        REED SMITH LLP
                                                                                        603 Rose Avenue                            1901 Avenue of the Stars, Suite 700
                                                                                   4    Venice, California 90291                   Los Angeles, CA 90067-6078
                                                                                        Telephone: (310) 590-1820                  Telephone: (310) 734-5200
                                                                                   5                                               Facsimile: (310) 734-5299
                                                                                        Attorneys for Plaintiffs
                                                                                   6                                               Attorneys for Defendants
                                                                                   7

                                                                                   8                           UNITED STATES DISTRICT COURT
                                                                                   9                         CENTRAL DISTRICT OF CALIFORNIA
                                                                                   10
                                                                                                                                  Case No.: 2:20-cv-11555-DSF-MRW
                 A limited liability partnership formed in the State of Delaware




                                                                                         ARISH AHMAD KHAN, p/k/a
                                                                                   11    “KING KHAN”, an individual; and          [Hon. Dale S. Fischer]
                                                                                   12    SABAA LOUISE AHMAD KHAN,
                                                                                         p/k/a “SABA LOU”, an individual,         STIPULATION TO EXTEND
REED SMITH LLP




                                                                                   13                                             DEFENDANT’S TIME TO RESPOND
                                                                                                       Plaintiffs,                TO COMPLAINT BY NOT MORE
                                                                                   14                                             THAN 30 DAYS (L.R. 8-3)
                                                                                              vs.
                                                                                   15                                             Complaint Filed: December 22, 2020
                                                                                                                                  Original Response Date: March 1, 2021
                                                                                   16    ROBYN RIHANNA FENTY, an                  New Response Date: March 31, 2021
                                                                                         individual; and DOES 1 through
                                                                                   17    10, inclusive,

                                                                                   18                      Defendants.

                                                                                   19

                                                                                   20
                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28
                                                                                                                                 -1-                             US_ACTIVE-145776994

                                                                                                    STIPULATION TO EXTEND DEFENDANT’S TIME TO RESPOND TO COMPLAINT
                                                                                                                    BY NOT MORE THAN 30 DAYS (L.R. 8-3)
                                                                                   Case 2:20-cv-11555-DSF-MRW Document 13 Filed 03/22/21 Page 2 of 3 Page ID #:38



                                                                                   1              STIPULATION TO EXTEND TIME TO ANSWER COMPLAINT
                                                                                   2          On December 22, 2020, Plaintiffs Arish Ahmad Khan, p/k/a “King Khan” and
                                                                                   3    Saba Louise Ahmad Khan, p/k/a “Saba Lou” (“Plaintiffs”) against Rihanna Robyn
                                                                                   4    Fenty (“Defendant”). Counsel for Defendant executed a waiver of service on
                                                                                   5    December 31, 2020.
                                                                                   6          The original response deadline was March 1, 2021.
                                                                                   7          On February 23, 2021, pursuant to Local Rule 8-3, the parties filed a stipulation
                                                                                   8    to extend the due date for Defendant’s response by 14 days, to March 15, 2021.
                                                                                   9          On March 15, 2021, pursuant to Local Rule 8-3, the parties filed a stipulation to
                                                                                   10   extend the due date for Defendant’s response by 7 days, to March 22, 2021.
                                                                                   11         Pursuant to Local Rule 8-3, Plaintiffs, by and through their counsel of record,
                 A limited liability partnership formed in the State of Delaware




                                                                                   12   and Defendant, by and through her counsel of record, stipulate that Defendant may
                                                                                   13   have up to, and including, March 31, 2021 to file a response to the Complaint in this
REED SMITH LLP




                                                                                   14   action.
                                                                                   15         The Parties therefore stipulate and agree that Defendant may have up to and
                                                                                   16   including March 31, 2021 to file a pleading or motion in response to the Complaint.
                                                                                   17         SO STIPULATED.
                                                                                   18
                                                                                        DONIGER / BURROUGHS                     REED SMITH LLP
                                                                                   19

                                                                                   20   /s/ Scott Alan Burroughs                /s/ Carla M. Wirtschafter
                                                                                        Scott Alan Burroughs
                                                                                   21   Justin M. Gomes                         Carla M. Wirtschafter
                                                                                        Attorneys for Plaintiffs                Jordan W. Siev (pro hac vice forthcoming)
                                                                                   22                                           Attorneys for Defendant
                                                                                   23
                                                                                        Dated: March 22, 2021
                                                                                                                                Dated: March 22, 2021
                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28
                                                                                                                                 -2-
                                                                                                   STIPULATION TO EXTEND DEFENDANT’S TIME TO RESPOND TO COMPLAINT
                                                                                                                   BY NOT MORE THAN 30 DAYS (L.R. 8-3)
                                                                                   Case 2:20-cv-11555-DSF-MRW Document 13 Filed 03/22/21 Page 3 of 3 Page ID #:39



                                                                                   1                                  ATTESTATION OF FILER
                                                                                   2          I, Scott Alan Burroughs, the filer of this document on the Court’s CM/ECF
                                                                                   3    system, hereby attest that all other signatories hereto, and on whose behalf the filing is
                                                                                   4    submitted, concur in the filing’s content and have authorized the filing.
                                                                                   5
                                                                                        Dated: March 22, 2021                         By:    /s/ Scott Alan Burroughs
                                                                                   6                                                         Scott Alan Burroughs

                                                                                   7

                                                                                   8
                                                                                   9

                                                                                   10

                                                                                   11
                 A limited liability partnership formed in the State of Delaware




                                                                                   12

                                                                                   13
REED SMITH LLP




                                                                                   14

                                                                                   15

                                                                                   16

                                                                                   17

                                                                                   18

                                                                                   19

                                                                                   20
                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28
                                                                                                                                   -3-
                                                                                                   STIPULATION TO EXTEND DEFENDANT’S TIME TO RESPOND TO COMPLAINT
                                                                                                                   BY NOT MORE THAN 30 DAYS (L.R. 8-3)
